DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a work machine comprising a work machine main body having a first wall surface and an opposing a second wall surface defining a space therebetween,  which is a main flow path for air. The work machines also comprises a first cooling unit that protrudes from the first wall surface so as to be perpendicular to the flow path direction and defines a first opening portion between the first cooling unit and the second wall surface, at a first position in the flow path direction of the main flow path. The work machines also comprises a second cooling unit that protrudes from the second wall surface so as to be perpendicular to the flow path direction and defines a second opening portion between the first wall surface and the second cooling unit along with partially overlapping the first cooling unit when viewed from the flow path direction, at a second position downstream of the first position in the flow path direction of the main flow path.  The work machines also comprises a partition member that is provided across an end portion of the first cooling unit on the second wall surface side and an end portion of the second cooling unit on the first wall surface side and defines a first section flow path having the first cooling unit as an inlet and the second opening portion as an outlet, and a second section flow path having the first opening portion as an inlet and the second cooling unit as an outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618